Title: To John Adams from Samuel Adams, Sr., 17 April 1797
From: Adams, Samuel, Sr.
To: Adams, John



Sir
Boston April 17th: 1797

I am loth to trespass one moment upon your time, which at present must be very precious.—But I am induced even to offer Mr:  Wyllys this recommendatory Letter to you. He is a native of our Commonwealth, and lately a traveller in Europe. Thô his travels have been merely on Mercantile Business, he appears to be very intelligent, observing, and impartial. He has seen Italy; and conversed among others with Genl. Buonoparte and the Pope. He has visited a number of the Italian States, also Algiers and France.—I flatter myself you will be pleased with his conversation and hope you will find it usefull to you. This is the only motive for my addressing a Letter to you at this Time.—
I congratulate you as the first Citizen of the United States—I may add of the World. I am my dear sir, notwithstanding I have  been otherwise represented in party papers;
Your Old and unvaried Friend—
Samuel Adams